DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	This application is a 371 of PCT/US2017/060345 filed on November 7, 2017, which claims benefit of U.S. Provisional Application 62/418,762 filed on November 7, 2016. 
Status of the Claims
	Claims 5, 7, 10, 12-15, 25-27, 29-42, 44-47, and 49-54 are canceled.  Claims 1-4, 6, 8-9, 11, 16-24, 28, 43 and 48 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, 8-9, 11, 16-24 and 28, in the reply filed on June 1, 2022 is acknowledged. 
Claims 43 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 1, 2022.
Claims 1-4, 6, 8-9, 11, 16-24, and 28 are being examined.

Information Disclosure Statement
	The information disclosure statement filed on August 16, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
Claim Objections
Claim 1 is objected to because of the following informalities: use of the article “a” instead of “an” in front of the word “unbiased” in line 6. Claim 1 recites “thereby providing a unbiased release”, which is incorrect grammar. Claim 1 should be amended to recite “thereby providing an unbiased release”. 
Claim 3 is objected to because of the following informalities: subject/verb agreement. Claim 3 recites “wherein the plurality of beads comprise”, which is incorrect grammar. Claim 3 should be amended to recite “wherein the plurality of beads comprises”. 
Claims 17 and 18 are objected to for reciting the superfluous phrase “further defined as”. Both claim 17 and claim 18 recite “wherein the oscillation is further defined as …”. Claims 17 and 18 should be amended to delete the phrase “further defined as”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautsch et al., US Patent 6,706,498, issued on March 16, 2004. 
Regarding claim 1, Gautsch teaches a method to mechanically lyse source material to release genetic material such as RNA or DNA (description column 4, lines 45-52). Gautsch teaches a specimen vessel holder provided as a disc in which the vessels are received (description column 5, lines 63-65). Gautsch teaches that the disc shaped vessel has a circularly arrayed uniformly spaced plurality of specimen vessel receptive openings therein located proximal to the edge periphery of the vessel holder (relevant to a plurality of samples into an array of sample containers) (description column 6, lines 48-51). Gautsch teaches the present apparatus more rapidly effects mechanical separation of nucleic acids, and particularly DNA, from a source thereof and does so without adverse effect on the nucleic acid (description column 5, lines 36-39). Gautsch teaches that the apparatus operates at speeds as high as 166 hertz (Hz), i.e., about 10,000 oscillations per minute and is effective to impart average linear acceleration to a source material of us to about 450 times gravity (x g) or more thereby producing relatively complete lysis and release of nucleic acids in a time period that can be as low as from about 3 seconds to about 5 minutes where a specimen vessel of typically 100 microliters (ul) to about 5 milliliters (ml) volume is used to contain the specimen (50-2,000 ul) and about 200 ul to 3 ml of liquid (relevant to applying a mechanical force to the sample containers) (description column 5, lines 39 – 48). Gautsch teaches a mechanical lysing protocol previously described for isolating DNA employing bead mill separation, this source material being confined in a vessel in a liquid phase thereof, there also being minute or small sized beads contained in the vessel (relevant to wherein each sample container comprises the sample and a bead or a plurality of beads) (description column 4, lines 53-57). Gautsch teaches that rapid oscillation of the vessel is used to impart impact energy to the beads and these strike the source material cells repeatedly to open the cells so the nucleic acids can be released (description column 4, lines 57-60). 
Regarding claims 3, 6 and 8, Gautsch teaches FIGS. 11A-11C represent three different sized spheres (A-C) in which sphere A would homogenize to smaller sizes than sphere C, and sphere B would be intermediate, due to the respectively greater clearance in the container between sphere and container wall observed when using spheres A-C, respectively (relevant to claim 3 – beads of different sizes; relevant to claim 6 – beads are substantially spherical) (description column 14, lines 56-61 and FIGS 11A-11C). Gautsch teaches that the bead size is dependent upon the scale of the procedure and the corresponding size of the container in which tissue sample, liquid medium and particle are to be oscillated (relevant to claim 3 – beads of different sizes) (description column 14, lines 62-65). Gautsch teaches exemplary particle shapes besides spheres are illustrated in FIGS. 11I – 11K, where 11I illustrates “odd” shapes with smooth edges and sides, 11J illustrates irregular shapes with non-smooth edges, and 11K illustrates the irregularly shaped particles of 11J in a smaller size and used as a cluster (relevant to claim 3 – beads of different shapes) (description column 14, line 66 – column 15, line 3). Gautsch teaches beads used in the protocol can vary in density, which provides certain advantages (description column 15, lines 4-5). Gautsch further teaches examples of the use of various densities, e.g., plastic, glass, dense ceramic and steel, are described herein and demonstrate usefulness depending on the hardness of the tissue structure (relevant to claim 3 - beads of different materials; relevant to claim 8 – bead is composed of a ceramic) (description column 15, lines 8-11). 
Regarding claim 4, this claim is being interpreted as requiring that the beads can have an average diameter of any value between 0.01 and 1.0 mm. 
Gautsch teaches the size of the particle can vary depending on tissue type and scale of process, although particularly preferred are particles of from about 0.1 millimeter (mm) to about 2.0 centimeter (cm) (description column 14, lines 47 – 50). This range overlaps with the claimed range of an average diameter of between 0.01 and 1.0 mm.  
Regarding claim 11, Gautsch teaches that the process of the invention is applicable not only to biological tissue such as animal or plan tissues, but also to microorganisms such as bacteria, viruses, yeast, fungi, mold and the like materials as sources of DNA (description column 15, lines 40-43). 
Regarding claim 16, Gautsch teaches that rapid oscillation of the vessel is used to impart impact energy to the beads and these strike the source material cells repeatedly to open the cells so the nucleic acids can be released (description column 4, lines 57-60). 
Regarding claim 17, Gautsch teaches a method involving the application of controlled oscillatory mechanical energy to the sample for short periods of time of about 5 to 60 seconds to lyse the sample and release the components from the sample, followed by standard isolation methods (abstract). Gautsch further teaches several specimen containing vessel receivers on the holder disc and showing further a tilting of the vessel holder in a position denoting the vertical extremes of the vertical oscillating movement to which it is subjected during apparatus operation (description column 2, lines 48-52 and Figure 1). 
Thus, the instant noted claims are anticipated by Gautsch et al., and are rejected as being known in the art before the effective filing date of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jem, US patent 6,455,287, issued on September 24, 2002, in view of Gautsch et al., US Patent 6,706,498, issued on March 16, 2004.
Regarding claim 1, Jem teaches mechanical disruption of bacterial cells for plasmid recovery (relevant to nucleic acid isolation) (title). Jem teaches A type KDL pilot scale bead mill from Glen Mills Inc., for bead mill experiments (description column 10, lines 23-25). Jem teaches pumping a cell suspension at high or low flow rate with a Masterflex peristaltic pump (relevant to disposing a sample into a sample container) (description column 10, lines 25-27). Jem teaches a bead chamber filled with approximately 1170 cc of 0.5mm dry glass beads (relevant to sample container comprising the sample and a plurality of beads) (description column 10, lines 27-29). Jem teaches that agitation was either at low speed (1910 rpm) or high speed (3400 rpm) (relevant to disrupting microbial cells and viruses) (description column 10, lines 29-31). Jem further teaches a method of first passing liquid containing plasmid-containing bacterial cells (relevant to disposing the sample) through a bead mill containing beads of about 0.1mm to about 1mm in diameter, at an agitation speed of about 1,000 to 2,500 rpm (relevant to applying a mechanical force to the sample container, wherein each sample container comprises the sample and a bead or plurality of beads) (description column 5, lines 42-46). 
Jem does not teach a plurality of samples or an array of sample containers. 
	However, Gautsch teaches methods for isolating DNA from natural cellular sources or other sources containing these materials (title, column 1, lines 5-10). Gautsch teaches methods of tissue or cell disruption in which the tissues and/or cell walls are fractured by specified forces created by the reciprocal motion producing the mechanical energy in a container with the tissue and liquid medium, thereby releasing the DNA from the tissue and into the medium (description column 2, lines 7-13). Gautsch further teaches methods of using tissue and/or cell wall fracturing particles in the disruptive media in a closed container (description column 2, lines 14-16). Gautsch teaches a BEAD BEATER bead mill manufactured by BioSpec Products for use with up to eight specimen vessels at one time (relevant to a plurality of samples into an array of sample containers) (description column 4, line 64 – column 5, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Bead Beater bead mill using up to 8 specimen vessels taught by Gautsch for the KDL bead mill in the method taught by Jem to arrive at the claimed invention, because it would be a simple substitution of one known bead mill instrument for another. Both Jem and Gautsch teach methods of isolating DNA from cells using mechanical forces produced by particles. One of ordinary skill would reasonably expect that this simple substitution of one known instrument capable of handling up to 8 samples at a time for another known instrument that could only handle 1 sample at a time would predictably result in being able to process a plurality of samples.  
Regarding claim 2, Jem teaches a bead chamber filled with approximately 1170 cc of 0.5mm dry glass beads (chamber volume is 1.4L) (description column 10, lines 27-29), which is 84% by volume. 
Jem does not teach loading the sample container at 40-60% by volume. 
Gautsch teaches that if the container further contains particles to aid the mechanical lysis, the total volume of the closed tube is about 1/3 particles, 1/3 tissue/buffer, and about 1/3 air space (description column 13, lines 39-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimize the volume of beads loaded in the chamber to arrive at the 40-60% by volume of the sample container, because Gautsch teaches a bead chamber filled about 33% and Jem teaches a bead chamber filled about 84%. One of ordinary skill would reasonably expect that reducing the volume of beads loaded into the sample container would predictably result in determining an optimum volume ratio of beads and sample within the sample container. 
Regarding claims 3, 4 and 6, Jem teaches the cell suspension was pumped through a horizontal grinding chamber filled about 80 to 85% with microspheres (beads) (relevant to substantially spherical) (description, column 14, lines 18-20). Jem further teaches a bead mill containing beads of about 0.1mm to about 1mm in diameter (relevant to beads of different sizes and comprising an average diameter of between 0.01 and 1.0mm) (description column 5, lines 44-45). 
Regarding claim 8, Jem teaches that glass beads are a typical medium for grinding cells, although ceramic or stainless steel beads are also used (relevant to the bead is composed of a ceramic) (description column 14, lines 4-5). 
Regarding claim 11, Jem teaches Gaulin mill disruption of yeast and E. coli (description column 12, lines 21-22). Jem further teaches that bacteria typically require smaller beads, typically about 0.1mm diameter, while yeast cells require slightly larger beads (about 0.5mm in diameter) (relevant to bacterial cells and fungal cells) (description column 14, lines 6-8). 
Regarding claims 16 - 18, Jem does not teach a mechanical force comprising subjecting the sample container to vertical or orbital oscillation. 
Gautsch teaches a method involving the application of controlled oscillatory mechanical energy to the sample for short periods of time of about 5 to 60 seconds to lyse the sample and release the components from the sample, followed by standard isolation methods (abstract). Gautsch further teaches several specimen containing vessel receivers on the holder disc and showing further a tilting of the vessel holder in a position denoting the vertical extremes of the vertical oscillating movement to which it is subjected during apparatus operation (description column 2, lines 48-52 and Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen orbital oscillations in place of vertical oscillation conditions taught by Gautsch in the method of mechanical disruption taught by Jem to arrive at the claimed invention. Gautsch teaches bead-beater systems that use oscillation to physically disrupt samples. One of ordinary skill in the art would have reasonably expected that substituting orbital oscillations as the mechanical force in the method of Jem would predictably result in unbiased release of nucleic acids, because Gautsch teaches oscillation forces are effective in disrupting cells. 
Therefore, claims 1-4, 6, 8,11 and 16-18 are prima facie obvious over the combined teachings of Jem in view of Gautsch. 

Claims 19-20, 22-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jem, US patent 6,455,287, issued on September 24, 2002, in view of Gautsch et al., US Patent 6,706,498, issued on March 16, 2004, as applied to claims 1-4, 6, 8, 11 and 16-18 above, and further in view of Carrera et al., US Patent Publication 2013/0272087 A1, published on October 17, 2013.  
The teachings of Jem and Gautsch are discussed above. 
Regarding claims 19-20 and 24, neither Jem nor Gautsch teach a bashing magnet. 
However, Carrera teaches a fluidically integrated magnetic bead beater (title). Carrera teaches a system for at least one of homogenization and lysis of a sample including one or more walls forming an enclosed chamber, a permanent magnet within the enclosed chamber (relevant to a bashing magnet), a magnet guide (relevant to a drive magnet), and one or more magnets located outside the chamber (abstract). Carrera further teaches that lobes 302 provide adequate space around magnetic beater 214 for liquid and beads to move while magnetic beater 214 traverses enclosed chamber 212 (description p.4, paragraph 0053). Carrera teaches a method of lysing the sample within the chamber via the movement of the permanent magnet and the plurality of beads (description p.2, paragraph 0013). Carrera teaches that the method further includes laterally guiding the movement of the permanent magnet between a first position and a second position within the chamber, and further includes homogenizing the sample within the chamber via the movement of the permanent magnet (description p.1, paragraph 0010). Carrera teaches that the magnetic field generated by the one or more magnets (relevant to a drive magnet) induces a force upon a permanent magnet (relevant to a bashing magnet) having a positive pole and a negative pole (description p.1, paragraph 0012). Carrera further teaches that the induced force causes the permanent magnet to move (relevant to using a drive magnet to move the bashing magnet) (description p.1, paragraph 0012). Carrera teaches that mechanical methods of disruption have a number of advantages, including employing a one-step process, generally very rapid, are amenable to automation, and have the ability to disrupt solid specimens such as bone, where the analyte(s) of interest may not be made obtainable without mechanical homogenization (description p.1, paragraph 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic bead beater having  cylindrical magnet as taught by Carrera for the bead beater taught by Gautsch using the method of Jem to arrive at the claimed invention. One of ordinary skill in the art would have found it beneficial to use a magnetic bead beater as taught by Carrera because Carrera teaches that mechanical methods of disruption have a number of advantages. One of ordinary skill would have been motivated to use the magnetic bead beater taught by Carrera in place of the bead beater taught by Gautsch because using a magnet allows control over the lateral movement of the magnet to homogenize the sample, which would be beneficial for obtaining more complete cell disruption.  
Regarding claims 22-23, neither Jem nor Gautsch teach wherein the bashing magnet and edge of the sample container comprise a gap of 0.7 to 1.2 mm or 0.9 to 1.1 mm. 
Carrera teaches that the volume existing around the magnetic beater 214 within the enclosed chamber 212 is 1mL though other volumes may be considered as well (description p.4, paragraph 0053). Carrera further teaches that the geometry of the chamber walls includes lobes 302 and ridges 204 that act as magnet guides (description p.4, paragraph 0051). Carrera teaches that lobes 302 provide adequate space around magnetic beater 214 for liquid and beads to move while magnetic beater 214 traverses the enclosed chamber 212 (description p.4, paragraph 0053). Carrera further teaches that the curvature and general size of lobes 302 may be chosen so as to reduce any dead volume within enclosed chamber 212 (description p.4, paragraph 0053). 
Carrera does not explicitly teach a gap of 0.7 to 1.2 mm or 0.9 to 1.1 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the gap between the bashing magnet and the edge of the sample container based on the gap volume taught by Carrera to arrive at a gap between 0.9 to 1.1 mm with reasonable expectation of success, by adjusting the curvature and size of the lobes taught by Carrera to obtain a gap distance within the desired range. The results would have been predictable to one of ordinary skill in the art because the function of the volume around the magnetic beater and the effect on dead volume reduction in the chamber was known at the time of invention. 
Regarding claim 28, neither Jem nor Gautsch teach wherein the drive magnet to bashing magnet pulling force ratio is from 8:1 to 10:1. 
Carrera teaches a method of introducing a sample into an enclosed chamber and actuating one or more magnets located outside the chamber (description p.1, paragraph 0011). Carrera teaches that the magnetic field generated by the one or more magnets induces a force upon a permanent magnet disposed within the chamber, the permanent magnet having a positive pole and a negative pole (description p.1, paragraph 0011). Carrera teaches that the induced force caused the permanent magnet to move, and further includes laterally guiding the movement of the permanent magnet between a first position and a second position (description p.1, paragraph 0011). 
Carrera does not explicitly teach a magnet pulling force ratio is from 8:1 to 10:1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the force generated by the permanent magnet as taught by Carrera to identify optimum pulling force ratios to obtain the magnet pulling force ratio desired with reasonable expectation of success, by adjusting the field generated by the one or more magnets. The results would have been predictable to one of ordinary skill in the art because the function of magnetic field and the magnet pulling force was known in the art at the time of invention. 
Therefore, claims 19-20, 22-24 and 28 are prima facie obvious over the combined teachings of Jem in view of Gautsch and Carrera. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jem, US patent 6,455,287, issued on September 24, 2002, in view of Gautsch et al., US Patent 6,706,498, issued on March 16, 2004, as applied to claims 1-4, 6, 8, 11 and 16-18 above, and further in view of Carrera et al., US Patent Publication 2013/0272087 A1, published on October 17, 2013, and Jovanovich et al., WO 2010/141921 A1, published on December 9, 2010. 
Regarding claim 21, neither Jem nor Gautsch teach wherein the bashing magnet is a rectangular bar. 
Carrera teaches that the permanent magnet may have a substantially cylindrical shape (description, paragraph 0056). 
Carrera does not teach that the magnet is a rectangular bar. 
Jovanovich teaches a system that can process a raw biological sample, perform a biochemical reaction and provide an analysis readout (abstract). Jovanovich teaches that the system can extract DNA from a swab, amplify STR loci from the DNA, and analyze the amplified loci and STR markers in the sample (abstract). Jovanovich teaches a MagMill or magnetically driven lysis or homogenizing device for efficient lysis of Bacillus and other spores, as well as vegetative cells (description, paragraph 00406). Jovanovich further teaches that the magnet 2002 contained within the sample-containing vessel can have any shape, for example the magnet can have a bar, spherical, cylindrical, rectangular, oval, hexagonal or propeller shape (description, paragraph 00406).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a rectangular bar magnet for the bashing magnet shape, because it would have amounted to a simple substitution of a rectangular bar shape as taught by Jovanovich for the cylindrical shape taught by Carrera. The results would have been predictable to one of ordinary skill in the art because Jovanovich teaches that the magnet can have any shape including cylindrical or rectangular, and the function of the bashing magnet was known at the time of invention. One skilled in the art would reasonably expect that changing the physical shape of the magnet would predictably result in the magnet functioning as intended. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jem, US patent 6,455,287, issued on September 24, 2002, in view of Gautsch et al., US Patent 6,706,498, issued on March 16, 2004, as applied to claims 1-4, 6, 8, 11 and 16-18 above, and further in view of Dudley et al., WO 2014/059370 A1, published on April 17, 2014. 
The teachings of Jem and Gautsch are discussed above. 
Regarding claim 9, neither Jem nor Gautsch teach wherein the sample containers are in a 96-well format. 
However, Dudley teaches an improved high throughput system for genetic studies (title). Dudley teaches methods of high-throughput genetics by enabling the generation and genotyping of large numbers of progeny that are isolated, genotyped, and maintained as individuals that allows the sister spore relationships of all four meiotic products to be recovered (description p.3, paragraph 0007). Dudley teaches yeast cell genomic DNA isolation in 96-well format using the ZR 96 Fungal/Bacterial DNA Kit™ (ZymoResearch) (description p.16, paragraph 0044). Dudley teaches that yeast cells were pelleted and transferred to the kit’s ZR lysis rack, containing 0.5mm beads, and the racks were processed at 1300 rpm for 2 min in a 96-well block bead beater (Geno/Grinder® 2010, SPEC Sample Prep.) (description p.16, paragraph 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 96-well block bead grinder taught by Dudley for the single-chamber bead grinder taught by Jem, because Dudley teaches that using a high-throughput machine is beneficial for improving genetic material for studies. One of ordinary skill in the art would have found it reasonably expect that using a 96-well block bead grinder in order to rapidly process multiple samples in the same amount of time would predictably result in nucleic acid isolated from a plurality of samples. 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657